DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 02/04/21 and Remarks filed on 03/05/21. Claims 1, 3-6, 8-11 have been amended, no new claims have been added and claims 2, 7 and 12-19 have been cancelled. Accordingly, claims 1, 3-6, 8-11 are pending and under examination.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to a method of performing a dynamic three-dimensional facelift comprising introducing a cannula through a hole which goes from the angle of the mandible to the temple on both side of the face, sliding a cannula through a subcutaneous region until it reaches a supra-auricular region and depositing the filler to the supra-auricular region (B). While the prior art teach making holes on any part of the face and introducing a filler through a cannula, there is no teaching on sliding a cannula through a subcutaneous region until it reaches a supra-auricular region and depositing the filler to the supra-auricular region. 
The closest prior art of record teach various techniques. For example Lorenc teach optimization of facial volume, Belmontesi et al teach supraperiosteal administration / injection and Dr. DuPere teach using a cannula to deliver fillers. 

Claims 1, 3-6, 8-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616